In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-20-00054-CR
       ___________________________

        JAMES HAUGHT, Appellant

                      V.

           THE STATE OF TEXAS


 On Appeal from County Criminal Court No. 5
           Denton County, Texas
       Trial Court No. F18-3232-158


 Before Sudderth, C.J.; Birdwell and Bassel, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant James Haught was convicted of felony driving while intoxicated, and

his punishment was enhanced under Texas’s habitual-offender statute based on two

prior felony convictions. Haught now claims that his trial counsel provided ineffective

assistance by allegedly misrepresenting the applicable punishment range. But the record

reveals that counsel’s alleged misrepresentation was not a misrepresentation at all; it was

a strategic challenge to one of the punishment enhancements. And even if Haught’s

counsel had misrepresented the applicable punishment range, Haught has not

explained—much less carried his burden to prove—how he was prejudiced by the

alleged misrepresentation. For these two independently sufficient reasons, we will

overrule Haught’s sole issue and affirm his conviction.

                                    I. Background

      Haught was found guilty of third-degree-felony driving while intoxicated (DWI).1

Tex. Penal Code Ann. §§ 49.04(a), 49.09(b)(2). Although the standard punishment for

this offense is 2 to 10 years’ confinement, the State sought to enhance Haught’s

punishment under the relevant habitual-offender statute. Id. §§ 12.34, 12.42.

      Under the habitual-offender statute, Haught’s punishment range would increase

to 2 to 20 years’ confinement if the State proved that he had one prior felony conviction.



      1
       Haught’s offense was a third-degree felony because he had two prior
convictions for driving while intoxicated. Tex. Penal Code Ann. § 49.09(b)(2).


                                            2
See id. §§ 12.33(a), 12.42(a). And if the State proved that Haught had a second prior

felony conviction for “an offense that occurred subsequent to the first previous

conviction having become final,” then the punishment range would increase to 25 to

99 years or life. See id. § 12.42(d). The State pursued the latter option; it sought to

enhance Haught’s punishment based on two prior felony convictions: (1) a 1996

conviction for burglary and (2) a 2007 conviction for a methamphetamine-related

conspiracy.

      At the punishment stage of trial, Haught conceded that the State had proved he

had at least one prior felony conviction—the 1996 burglary conviction.2 But Haught

argued that the State could not prove that the conspiracy underlying his second felony

conviction began “subsequent to the first [1996] . . . conviction[’s] having become

final.” Id.. Haught’s trial counsel emphasized that the 2007 judgment listed an end date

for the conspiracy but did not indicate when he began conspiring. 3 Haught’s counsel



      2
       Although Haught ultimately conceded that the State had proven his 1996 felony
conviction, he pleaded not true to the punishment enhancements.
      3
        This allegedly ambiguous 2007 judgment was the primary evidence the State
relied upon to prove the date that Haught’s conspiracy occurred. Haught objected to
the admissibility of the 2007 judgment; in addition to the sequence-related argument
discussed above, he claimed (1) the identifiers on the judgment were insufficient to
prove that the individual convicted was him, (2) the 2007 judgment was not final
because it did not show that he had completed his probation for conspiracy, and (3) the
judgment did not demonstrate that he was properly admonished and waived his right
to a jury trial. The trial court overruled these objections, and Haught does not raise
them on appeal.


                                           3
argued that because Haught’s conspiracy could have started before his 1996 burglary

conviction became final, the State could not use both felony convictions to enhance his

punishment range for the felony DWI; it could only use one. Following this logic,

Haught’s trial counsel contended that the applicable punishment range was 2 to 20

years. Counsel previewed this argument before the punishment phase began, telling

the trial court on the record: “[T]he range of punishment is 2 to 20. They [i.e., the State]

might argue it’s something different, but I think there’s an argument as to what it is.”

       The State, of course, did argue that the punishment range was something

different; it claimed that the 2007 judgment was sufficient to prove that Haught’s

conspiracy offense occurred after his burglary conviction became final, making the

applicable punishment range for his felony DWI 25 to 99 years. The trial court agreed

with the State. It found both enhancement paragraphs true and sentenced Haught to

25 years’ confinement.

       Haught now appeals, alleging ineffective assistance of counsel.

                                II. Standard of Review

       The Sixth Amendment guarantees a criminal defendant the effective assistance

of counsel. Ex parte Scott, 541 S.W.3d 104, 114 (Tex. Crim. App. 2017); see U.S. Const.

amend. VI. To establish an ineffective-assistance claim under the Sixth Amendment,

an appellant must prove by a preponderance of the evidence that (1) his counsel’s

representation was deficient and (2) the deficiency prejudiced his defense. Strickland v.



                                             4
Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984); Nava v. State, 415 S.W.3d

289, 307 (Tex. Crim. App. 2013).

      The first Strickland prong—deficient performance—requires an appellant to

prove that “counsel’s representation fell below an objective standard of reasonableness

based upon prevailing norms.” Jackson v. State, 973 S.W.2d 954, 956 (Tex. Crim. App.

1998). Our review of counsel’s representation is “highly deferential”; we indulge a

“strong presumption” that counsel provided adequate assistance. Thompson v. State, 9

S.W.3d 808, 813–14 (Tex. Crim. App. 1999). If the record is silent as to the attorney’s

reasons, we must presume that the challenged conduct “constituted sound trial

strategy” unless the conduct was “so outrageous that no competent attorney would

have engaged in it.” Johnson v. State, 624 S.W.3d 579, 586 (Tex. Crim. App. 2021)

(quoting Goodspeed v. State, 187 S.W.3d 390, 392 (Tex. Crim. App. 2005)); Prine v. State,

537 S.W.3d 113, 117 (Tex. Crim. App. 2017) (same).

      Strickland’s second prong—prejudice—requires an appellant to prove that

counsel’s errors were so serious that they deprived him of a fair trial. Strickland, 466

U.S. at 687, 104 S. Ct. at 2064. In other words, an appellant must show a reasonable

probability that the proceeding would have turned out differently without the deficient

performance.4 Id. at 694, 104 S. Ct. at 2068; Nava, 415 S.W.3d at 308.



      4
        A “reasonable probability” is a probability sufficient to undermine confidence
in the outcome. Strickland, 466 U.S. at 694, 104 S. Ct. at 2068; Nava, 415 S.W.3d at 308.


                                           5
       For an appellant to prevail on his ineffective-assistance claim, the record must

affirmatively demonstrate that both prongs of the Strickland test have merit. Thompson,

9 S.W.3d at 813–14. We need not address both parts of the Strickland test if the

appellant makes an insufficient showing on one component, nor need we address them

in any particular order. Strickland, 466 U.S. at 697, 104 S. Ct. at 2069.

                                    III. Discussion

       The record in this case does not affirmatively demonstrate either Strickland

prong; Haught has not carried his burden to prove deficient performance or prejudice.

A. No Deficient Performance

       Haught argues that his trial counsel performed deficiently by misinforming

“[him], the Court[,] and the Prosecutor, prior to punishment, that the sentencing range

was 2 [to] 20 years.” He points to his counsel’s on-the-record statement that “the range

of punishment is 2 to 20” as the smoking gun allegedly proving deficient performance.

       But the record instead shows that counsel’s challenged statement was part of his

strategic punishment argument. Throughout the punishment stage, Haught’s counsel

argued that the State could not prove that Haught began conspiring after his burglary

conviction became final, and that without this sequence of events, the State could use

only one punishment enhancement, resulting in a punishment range of 2 to 20 years.

See Tex. Penal Code Ann. §§ 12.33(a), 12.42(a). The very on-the-record statement that

Haught points to as the smoking gun contained an express acknowledgment that the

applicable punishment range would turn on the trial court’s agreeing with counsel’s

                                             6
strategic argument5: “They [i.e., the State] might argue it’s something different, but I

think there’s an argument as to what it is.” Thus, counsel’s alleged misrepresentation

of the punishment range was not a misrepresentation; it was an enunciation of his

strategic argument. See Johnson, 624 S.W.3d at 586–87.

       Because Haught has failed to prove deficient performance, his ineffective-

assistance claim fails on prong one. Thompson, 9 S.W.3d at 813.

B. No Prejudice

       And even if Haught’s counsel had misrepresented the applicable punishment

range, Haught has not explained how he was prejudiced by the misrepresentation. In

fact, Haught has not addressed the prejudice prong of the Strickland test at all, he merely

states that “it is clear that . . . prejudice resulted.” To the extent that Haught implicitly

asserts that a misrepresentation of the punishment range is de facto prejudicial, we

disagree; he bore the burden to prove prejudice. Cf., e.g., McMahon v. State, No. 02-19-


       5
         Haught has not alleged that counsel provided him legally inaccurate advice
regarding what sentencing range Haught could have expected if—as ultimately
occurred—the trial court rejected Haught’s strategic argument and applied both felony
punishment enhancements. See Anthony v. State, 494 S.W.3d 106, 109 (Tex. Crim. App.
2016) (rejecting ineffective-assistance claim based on counsel’s allegedly erroneous legal
advice because there was not “a developed record on how counsel actually advised [the
appellant] as to the range of punishment”). To the extent that he alleges that counsel
failed to adequately investigate, he has not shown entitlement to relief. See Cooks v. State,
240 S.W.3d 906, 912 (Tex. Crim. App. 2007) (holding appellant’s conclusory assertion
that trial counsel did not conduct a “promised investigation” was inadequate to establish
a facially plausible ineffective-assistance claim because appellant did not specify what
the investigation “would have revealed that reasonably could have changed the result
of this case”).


                                             7
00144-CR, 2020 WL 579103, at *6 (Tex. App.—Fort Worth Feb. 6, 2020, pet. ref’d)

(mem. op., not designated for publication) (discussing elements required to prove

prejudice where appellant alleged that he rejected a plea-bargain offer based on bad

legal advice regarding range of punishment); Rodriguez v. State, 691 S.W.2d 77, 80–81

(Tex. App.—Houston [1st Dist.] 1985, pet. ref’d) (discussing appellant’s failure to show

prejudice where counsel allegedly misrepresented the trial court’s ability to grant

probation). Haught’s “[f]ailure to make the required showing of sufficient prejudice

defeats [his] ineffectiveness claim.” Johnson, 624 S.W.3d at 587.

                                   IV. Conclusion

      Because Haught failed to make the required showing of either deficient

performance or prejudice, see Thompson, 9 S.W.3d at 813, we overrule Haught’s sole issue

and affirm the trial court’s judgment.

                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 16, 2021




                                           8